Citation Nr: 0216736	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  97-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as a systolic heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1964 
to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a heart disorder.  

The case was previously before the Board on several occasion 
in June 1999 and October 2000, when it was remanded for 
additional development of the veteran's claim for service 
connection for a heart disorder.  In March 2002, the Board 
conducted additional development.  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran separated after 10 months of active service.

3.  On the veteran's March 1965 separation examination, a 
systolic heart murmur was noted.  

4.  There is competent medical evidence that the veteran 
currently has hypertension coronary artery disease.

5.  The earliest competent medical evidence of record which 
shows evidence of a post-service cardiac disorder is dated in 
1983.

6.  There is no competent medical evidence that relates any 
current cardiovascular disorder to the veteran's military 
service or the systolic heart murmur noted on separation 
examination. 


CONCLUSION OF LAW

A heart disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In February 1997, the RO sent the veteran a Statement of the 
Case that informed him of the evidence needed to substantiate 
his claim.  Subsequently, the RO sent the veteran a letter 
dated in April 2001.  This letter informed the veteran of the 
VCAA and again informed him of the evidence required to 
substantiate his claim.  In addition, the Board has remanded 
this case twice in an effort to assist the veteran in 
developing evidence related to the claim.    See Transcript 
of Hearing, p. 7, May 22, 2001; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  In one of the remands, 
the Board solicited an opinion from a VA physician regarding 
a nexus between a current disorder and the systolic heart 
murmur.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2002).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Cardiovascular-renal disease, including hypertension and 
arteriosclerosis, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a heart disorder during 
service; (2) whether he has a current cardiovascular 
disorder; and, if so, (3) whether the current disability is 
etiologically related to the military service or the systolic 
heart murmur noted on separation examination.  The Board 
concludes that medical evidence is needed to lend plausible 
support for all of issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The veteran's active service extended for approximately 10 
months from June 1964 to April 1965.  He was separated 
because he was unsuitable for military service as a result of 
character and behavior disorders.  He was medically diagnosed 
with a passive aggressive personality disorder.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with medical treatment records spanning the veteran's 
entire ten month period of military service.  Prior to the 
veteran's March 1965 separation examination, there was no 
indication of any cardiovascular abnormality, and no 
diagnosis of hypertension.  On separation examination the 
examining physician identified the veteran as having a 
"systolic murmur in mitral focus."  The veteran was 
referred for cardiac consultation because the separation EKG 
showed a systolic murmur.  After full evaluation the 
consulting cardiologist's diagnosis was that the veteran had 
"probably normal cardiovascular system with functional 
murmur and normal variant of juvenile T-wave changes."  

In April 1983 the veteran was admitted and evaluated at a 
private hospital.  The veteran had been in an automobile 
accident and on the following day he developed shortness of 
breath and fatigue.  Serial electrocardiograms did not 
suggest an acute myocardial infarction (heart attack).  A 
chest x-ray was conducted that was negative for 
abnormalities.  Nuclear myocardial scan was normal.  The 
initial electrocardiogram "showed ischemic type changes.  
These changes, also, could be nonspecific."  Follow up EKG 
showed no significant abnormalities.  The final diagnosis was 
simply abnormal electrocardiogram.  

At this point, the Board notes that the veteran has alleged 
that he had a myocardial infarction (heart attack) in the 
early 1980s.  However, there is no objective medical evidence 
which supports this assertion.  The 1983 private hospital 
records clearly show that the veteran did not have a 
myocardial infarction, and do not show that the veteran had 
any history of such an occurrence.  Moreover, subsequent 
medical records which indicate that the veteran has a history 
of myocardial infarction are based solely on his own 
recitation of his medical history.  On numerous occasions, VA 
has requested that the veteran provide the necessary 
information so that VA could attempt to retrieve the medical 
records related to his alleged myocardial infarction in the 
early 1980s.  The veteran has failed to respond to VA's 
requests for this information.  

A series of VA electrocardiograms conducted in 1994 reveal 
abnormal findings and indicate that the veteran might have 
"possible ischemia."  However, a 1997 VA electrocardiogram 
report indicates that the veteran merely had non-specific T 
wave abnormalities.  

A January 1996 VA hospital record reveals that the veteran 
was diagnosed with angina and hypertension.  Again, the 
veteran reported having a history of a myocardial infarction 
in the early 1980s.  This hospital record indicates that the 
veteran had a 30 history of smoking and that he had a 5-year 
history of hypertension.  

In July 1997, the veteran presented sworn testimony at a 
hearing before an RO hearing officer.  The veteran testified 
that he had chest pain ever since separation from service in 
1965 and that he had a myocardial infarction in the early 
1980s.  As noted above, there is no objective evidence of the 
veteran ever having had a myocardial infarction.  

In December 1999, a VA cardiology examination of the veteran 
was conducted.  The veteran reported a long history of chest 
pain and discomfort.  In April 1999, an echo cardiogram was 
conducted which revealed mild thickening of the aortic valve.  
Physical examination revealed elevated blood pressure in both 
arms.  The examining physician's impression was that the 
veteran had severe uncontrolled hypertension.  The examiner 
also indicated that he heard a functionally insignificant 
murmur which was most likely the same murmur noted on 
separation from service in 1965. 

In June 2000 a VA physician reviewed the evidence of record 
and indicated that there was no causal relationship between 
the murmur noted on separation from service and the veteran's 
current hypertension and aortic sclerosis.  

Private medical records reveal that in January 2001 the 
veteran underwent cardiac catheterization for mild coronary 
artery disease.   

The RO has obtained a considerable volume of VA medial 
evidence dating from approximately 1994 to the present.  
These records show treatment and evaluation for 
cardiovascular disorders.  These records essentially show 
that the veteran presently suffers from hypertension and 
coronary artery disease.  However, there is no medical 
evidence of record that relates any current cardiovascular 
disorder to the murmur noted on separation examination.

The preponderance of the evidence is against the veteran's 
claim.  The veteran's service medical records do reveal that 
on separation examination in 1965 the veteran was identified 
as having a "systolic murmur in mitral focus."  However, 
the veteran was referred for cardiac consultation because the 
separation EKG showed a systolic murmur.  After full 
evaluation, the consulting cardiologist's diagnosis was that 
the veteran had "probably normal cardiovascular system with 
functional murmur and normal variant of juvenile T-wave 
changes."   The veteran currently has hypertension with 
coronary artery disease.  There is no evidence of 
hypertension or coronary artery disease during service or 
within a year of separation from service.  The medical 
evidence of record indicates that the veteran's current 
cardiovascular disorders are unrelated to the murmur noted on 
separation examination.  As such, service connection for a 
heart disorder, claimed as a systolic heart murmur, is 
denied.  

In conclusion, the Board must address some assertions by the 
veteran.  The Board has asked the veteran on no less than 
three occasions to provide information related to his alleged 
medical treatment for cardiovascular disorders during the 
period of time between service and the 1990s.  Specifically, 
VA requested that the veteran provide information so that the 
records related to his alleged myocardial infarction in the 
early 1980s.  The veteran has continually failed to respond 
to VA's requests for this information.  Most recently the 
Board requested this information from the veteran in 
September 2002.  The veteran responded with a letter that 
same month which was unresponsive to the Board's request.  
Instead, the veteran alleged that he suffered from rheumatic 
fever during service and that this caused rheumatic heart 
disease.  Simply put, this allegation on the veteran's part 
is baseless.  There is no medical evidence that shows that 
the veteran had rheumatic fever during service or that he has 
ever had rheumatic fever.  The veteran served only 10 months 
of active service; it is highly unlikely that he could have 
suffered from any of the symptoms of rheumatic fever and not 
had the disease documented in his service medical records.  
Also, the veteran demands an explanation as to why his 
separation examination was conducted 12 days before his 
Medical Board hearing.  The veteran was separated as 
unsuitable for service as a result of a personality disorder.  
It does not seem abnormal that the veteran would be examined 
before the hearing which would review the evidence. 


ORDER

Service connection for a heart disorder, claimed as a 
systolic heart murmur, is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

